BLAIR, J.
(concurring in part and dissenting in .part). — There is no doubt of the correctness of the conclusions reached in the principal opinion that the Attorney- General cannot maintain this action in behalf of individual shippers and passengers from whom defendant has exacted charges in excess of legal rates. With that conclusion it is. necessary to agree unless established principles are ignored. It is also clearly evident that the opinion is right in holding that actions may be maintained by individual shippers and passengers and by the State, in the same manner as an individual, for such excess charges as they have, respectively, been compelled to pay. It does not seem to follow, necessarily, however, that this petition does not state a cause of action in behalf of the *695State which is separable from those allegations designed to present the State as the representative of individual shippers and passeng’ers or as a member of a class to which all belong. In view of the conclusions reached in the principal opinion, which are undoubtedly correct, as above stated, this last question is of no great practical importance, since the State can re-institute its action. Nevertheless, it is my opinion that the allegations relative to the representative character of the State and those inviting others with like claims to join, are separable and do not give the petition a multifarious character. These allegations should be disregarded and the State permitted to proceed with its action for such sums, if any, as are due it on account of such overcharges as it has been compelled to pay defendant.